 WESLOCK549Weslock,Division of Tool Research&EngineeringCorporation and Chauffeurs,Salesdrivers&HelpersLocal 572,international Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 21-RC-12589October 6, 1972DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on April 7, 1972, under the direction andsupervision of the Regional Director for Region 21amongthe employees in the appropriate unit. At theconclusion of the election, the parties were furnisheda tally of ballots which showed that there were ap-proximately 550 eligible voters and 543 cast valid bal-lots, of which 314 were for Petitioner, 228 were againstrepresentation, and 1 ballot was challenged, The chal-lenged ballot did not affect the results of the election.Thereafter, the Employer filed objections to conductaffecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Acting RegionalDirector conducted an investigation and on May 24,1972, issued and duly served on the parties his reporton objections, in which he recommended that the ob-jections be overruled in their entirety and that thePetitioner be certified as the exclusive bargaining rep-resentative of the employees involved. Thereafter, theEmployer duly filed exceptions to the Acting Region-alDirector's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forcollective bargaining within the meaning of the Act:All production and maintenance employees,shipping and receiving employees, warehouse-men, truck drivers and leadmen employed by theEmployer at its facilities located at 13344 SouthMain Street, Los Angeles, California and at 2055Randolph Street, Huntington Park, California;excluding all other employees, office clerical em-ployees, prefessional employees, guards and su-pervisors as defined in the Act.5.The Board has considered the Acting Region-alDirector's report and the Employer's exceptionsthereto and finds merit in the Employer's exceptionsto the recommendation to overrule Objection 1.'This objection concerns an item in the specialWeslock edition of Petitioner's official newspaperwhich it distributed to a substantial number of theemployees on the day of the election. The Employercontends that the newspaper contained material mis-representations which it did not have an adequateopportunity to rebut that affected the results of theelection.We agree.John Bradford was hired as a forklift operator inFebruary 1972. After about 4 weeks on the job his leftknee began to hurt, especially when depressing thebrake of the forklift. He never had knee problemspreviously. A preemployment physical report was si-lent on this matter. Bradford informed his immediatesupervisor of his pain and told him that operating theforklift aggravated the tendon or knee. There is noevidence that Bradford at any time stated he had beeninjured on the job. Bradford requested a transfer to ajob in which he would not be required to walk or standfor any period of time, "because of a weak muscle ortendon in his knee." When Personnel Director Fleckyasked Bradford if he had been injured while employedatWeslock, Bradford stated, "No, I don'tremembergetting hurt at Weslock." Bradford was further limit-ed in his availability for other jobs becauseof aller-gies, primarily his need to avoid contact with heavydust.The Employer earnestly attempted to find asuitable alternate position for Bradford but foundnone available, and on March 13 it advised Bradfordthat unless such a position opened up before March17 his employment would be terminated. Consequent-ly,Bradford was terminated March 17 because, ac-cording to the Employer's records, he was "not ableto operate forklift due to pain in knee."His termina-tion was denominated a "Medical Termination."Thereafter, on election day, April 7, the Petition-er distributed at both employment locations the spe-cialWeslock edition of its newspaper printed in bothSpanish and English. Prominent on page 1 of thenewspaper was a picture of various officials of Peti-' In view of our decision herein, we need not pass upon the Employer'sremaining exceptions to the Regional Director's recommendation that Ob-jection 2 be overruled.199 NLRB No. 25 550DECISIONSOF NATIONALLABOR RELATIONS BOARDtioner seated with Bradford. The caption identifiedPetioner's officials and stated that:WESLOCK employee John "Deacon" Bradford... was arbitrarily fired after straining his tendonon a new piece of equipment. Although he askedfor another job, management saw fit to terminatehim for getting hurt at work. Teamsters Local572 Secretary Jack Cox . . . immediately filedunfair charges with the National Labor RelationsBoard and provided an industrial accident attor-ney to represent John and secure the full medicalbenefits to which he is entitled under statelaw....The Employer first learned of the newspaper about 3p.m. on the day of the election. The polls closed at4:30 p.m.; no reply to this article was made by theEmployer then.We find several misrepresentations in the above-quoted newspaper caption. Contrary to the state-ments therein, Bradford was not hurt on a new pieceof equipment. He operated an ordinary forklift. ByBradford's admission to the Employer, he was nothurt on the job. The Employer did not arbitrarilyrefuse his transfer request but rather made an effortto find a position compatible with Bradford's physicallimitations, and only upon failing to do so did theEmployer terminate Bradford. In these circum-stances, it was misleading to characterize his termina-tion as arbitrary.2The Acting Regional Director, however, foundthat these misrepresentations were not material be-cause the Petitioner's characterization of Bradford'stermination as "arbitrary" is typical of election propa-ganda, and "arbitrary" is defined in several ways notalways connoting "unfairness." Also, the Acting Re-gional Director noted that the Union's representationthat Bradford was fired for a job-connected injury isnot without some basis in view of the Employer'stermination record describing Bradford's release as amedical termination because he was unable to "oper-ate forklift due to pain in knee." The Acting RegionalDirector also found that while Bradford clearly wasnot injured on "a new piece of equipment," neverthe-less that misrepresentation was not material. He con-cluded that the article, taken as a whole, wasrecognizable by the employees as typical union cam-paign rhetoric describing the Employer as insensitiveto the needs of employees for job security while stress-ing that the well-being of employees could be attainedonly through the Union.We find, contrary to the Acting Regional Direc-tor, that these misrepresentations were substantial de-partures from the truth made at a time when the Em-ployer had no effective opportunity to reply and thusmay reasonably be expected to have had a significantimpact on the election.' In our view, the newspaperstatements concerning Bradford falsely characterizethe Employer as one who subjected an employee tothe hazards of a new and unfamiliar machine andthen, when the employee was injured, callously dis-charged him. It is reasonable to believe, and we find,that this characterization, which was conveyed in acontext designed to convince the employees that thePetitioner was in possession of the facts of the matter,and which concerned the important matter of job se-curity, must have had a significant impact on the em-ployees causing them to adhere to Petitioner forprotection .4We conclude that Employer's Objection I hasmerit and that the Petitioner has by its conduct inter-fered with the employees' free choice in the election.Therefore, we shall set aside the election of April 7,1972, and direct that a second election be conducted.ORDERIt is hereby ordered that the election conductedherein onApril 7, 1972, be,and it hereby is, set aside.[Direction of Second Election andExcelsiorfootnoteomitted from publication.]2We are administratively advised that on May 15, 1972, Petitioner with-drew its unfairlabor practice charges with respect to Bradford in Case3Hollywood Ceramics Company, Inc,140 NLRB 221, 224.21-CA-10806.4Alco Standard Corporation,180 NLRB 412